TERM LOAN AGREEMENT

 

This Term Loan Agreement (the “Agreement”) is made and entered into as of March
25, 2008, by and between i2 TELECOM INTERNATIONAL, INC., a Washington
corporation (the “Company”) and Braswell Enterprises, L.P. located at 13600
Diamond Point Road, Yucaipa, CA 92399, (the “Lender”) and Paul R. Arena located
at 7510 Colony Drive, Cumming, GA 30041, (the “Guarantor”) with reference to the
following facts:

 

RECITALS

 

WHEREAS, the Lender made a loan to the Company in the principal amount of
One-Million Dollars ($1,000,000), (the “Loan”), which Loan is evidenced by,
among other things, the following documents:

 

A.        Promissory Note Agreement, dated March 25, 2008, executed by the
Lender and the Company (the “PNA”);

(All of the foregoing documents, together with all documents and instruments
executed in connection therewith, are hereafter referred to as the “Loan
Documents.”)

 

WHEREAS, upon the funding of the Loan, the Lender have advanced the Company and
Company has received $1,000,000 in principal (the “Advance”);

 

WHEREAS, the Company wishes to secure and repay the Loan including the fees and
interest, by repaying the Advance together with all interest and fees incurred
on the Loan;

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, and for valuable consideration, the receipt and sufficiency of which are
hereby mutually acknowledged, the parties to this Agreement (collectively
“parties” and individually a “party”) agree as follows:

 

AGREEMENT

 

1.          Consideration. In consideration of the Advance, the Company agrees
to pay the Lender, principal and interest when due and pay the Lender (i)
5,000,000 warrants and (ii) the Guarantor 5,000,000 warrants to purchase shares
of the Company’s restricted common stock at a price of $.10 each for a period of
5 years. The warrants Consideration will have “Cashless” provisions which
provide the underlying converted cashless shares to be freely trading within six
(6) months of this Agreement (the “Closing”).

 

2.         Security.         The Company agrees to securing the principal amount
of $1,000,000, in favor of the Lender in a secured senior position executed by
the Company in favor of the Lender in consideration for the Loan (the
“Security”) against all assets of

 

1



the Company, subordinated to $1,250,000 of senior secured debt and senior to
$1,525,000 of subordinated secured debt.

Security treatment of any future financings should be subordinate to any
previously existing Senior Secured Debt or Subordinated Secured Debt outstanding
at such time of financing, if any.

 

3.         In the event any action is brought to enforce this Agreement, the
prevailing party in any such dispute or proceeding shall be entitled to recover
said party’s total reasonable attorneys’ fees and costs arising out of or in
connection with such action.              

 

4          The provisions of this Agreement will be binding upon and inure to
the benefit of the heirs, executors, administrators, personal representatives,
successors in interest and assigns to the respective parties to it.

 

5.         This Agreement shall in all respects be interpreted, enforced and
governed under the laws of the State of Georgia. The language and all parts of
this Agreement shall be in all cases construed as a whole according to its very
meaning and not strictly for or against any individual party.

 

6.         This Agreement memorializes and constitutes the entire agreement and
understanding among the parties regarding the subject matter hereof, and
supersedes all prior negotiations, proposed agreements and agreements, whether
written or unwritten. The parties acknowledge that no other party, nor any agent
or attorney of any other party, has made any promises, representations, or
warranties whatsoever, expressly or impliedly, which are not expressly contained
in this Agreement, and the parties further acknowledge that they have not
executed this Agreement in reliance upon any collateral promise, representation,
warranty, or in reliance upon any belief as to any fact or matter not expressly
recited in this Agreement.

 

7.         The parties shall hereafter execute all documents and do all that is
necessary, convenient or desirable in the reasonable opinion of the other party
to effect the provisions of this Agreement.

 

8.         For the convenience of the parties, this Agreement may be executed by
facsimile signatures and in counterparts that shall together constitute the
agreement of the parties as one and the same instrument. It is the intent of the
parties that a copy of this Agreement signed by any party shall be fully
enforceable against that party.

 

9.         Should any provision of this Agreement be declared or determined by
any court to be illegal or invalid, the validity of the remaining parts, terms
or provisions shall not be affected thereby and, in lieu of such illegal or
invalid provision, there shall be added a provision as similar in terms and
amount to such illegal or invalid provision as may be possible and, if such
illegal or invalid provision cannot be so modified, then it shall be deemed not
to be a part of this Agreement.

 

2



 

 

The rest of this page left intentionally blank

 

3





 

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
above written.

 

i2 TELECOM INTERNATIONAL, INC.

 

 

By:

Paul R. Arena

Title:

Chief Executive Officer

 

 

 

BRASWELL ENTERPRISES, L.P.

 

 

 

By:

Audrey L. Braswell

Title:

President

 

 

 

4

 

 